SOLITRON DEVICES, INC. 3301 Electronics Way West Palm Beach, FL33407 (561) 848-4311 September 11, 2012 VIA EDGAR Kevin L. Vaughn Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549-7010 Re: Solitron Devices, Inc. Item 4.01 Form 8-K Filed September 7, 2012 File No. 1-04978 Dear Mr. Vaughn: I hereby respond to the Staff’s comment letter, dated September 7, 2012, regarding the above-referenced Form 8-K.Please note that the Company is simultaneously filing Amendment No. 1 to the Form 8-K ("Amendment No. 1"). Please note that, for the Staff's convenience, I have recited the Staff's comment in boldface type and provided my response to the comment immediately thereafter. Form 8-K dated September 1, 2012 Item 4.01.Changes in Registrant’s Certifying Accountant 1. Please amend your Form 8-K to include the required Exhibit 16 letter from your former auditor stating whether they agree with your Item 304 disclosures, or the extent to which they do not agree. In response to the Staff's comment, the Company has filed Exhibit 16 with Amendment No. 1. Kevin L. Vaughn Accounting Branch Chief United States Securities and Exchange Commission September 11, 2012 Page *** In connection with responding to the Commission’s comment, the Company acknowledges the following: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. I believe the response provided above fully addresses the Staff's comment.If you have any questions, please call me at (561) 848-4311 ext. 103. Sincerely, SOLITRON DEVICES, INC. /s/ Shevah Saraf Chairman, President, Chief Executive Officer, Treasurer and Chief Financial Officer cc:United States Securities and Exchange Commission David Burton, Staff Accountant Martin James, Senior Assistant Chief Accountant Akerman Senterfitt Christina C. Russo, Esq.
